Citation Nr: 9924447	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss disability.

2.  Entitlement to an increased evaluation for bilateral 
otomycosis, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on honorable active duty from November 
1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a bilateral hearing loss disability 
and denied entitlement to an increased rating for otomycosis.

The issue of entitlement to an increased rating for 
otomycosis will be discussed below, the remaining issue of 
new and material evidence to reopen a claim of service 
connection for a bilateral hearing loss disability will be 
discussed only in the REMAND section of this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's bilateral otomycosis is currently 
manifested by subjective complaints of recurrent infection, 
tenderness, and nearly constant itching.

3.  Current objective findings of the veteran's bilateral 
otomycosis includes frequent and prolonged treatment for 
external ear canal infections. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral otomycosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.87a, Diagnostic Codes (DCs) 6200, 6210 (1998); 64 
Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The RO has rated the veteran's bilateral otomycosis under DC 
6210.  The Board will also consider DCs 6200 for otitis 
media.  As an initial matter, the Board notes that during the 
pendency of the appeal, the rating criteria for the ear was 
revised effective June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  The RO did not readjudicate the 
veteran's disabilities based on the revised criteria prior to 
the transfer of the claims file to the Board.  However, as 
the schedular ratings applicable to his otomycosis (DC 6210) 
essentially did not change as a result of these revisions, 
the Board finds that no prejudice will result to the veteran 
by way of appellate review of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 
16-92 (July 24, 1992).  

Nonetheless, the timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
there is no basis upon which to conclude that the earlier 
version of the pertinent regulations is more or less 
favorable to the veteran, if indeed the differences between 
the two versions are substantive when applied to the 
veteran's individual case.  Accordingly, the Board will 
adjudicate the veteran's claim pursuant to the regulations in 
effect at the time applicable. 

Under DC 6210 (for "diseases of the auditory canal"), the 
pre-change or "old" criteria provided a maximum of a 10 
percent rating for swelling, dry and scaly or serous 
discharge, and itching, requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87a, DC 6210 (1998).  Under the 
nearly identical regulations that took effect during the 
pendency of this appeal (the "new" criteria), a maximum 10 
percent evaluation may be assigned for "chronic otitis 
externa" with swelling, dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.   See 
64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).  

Under the "old" DC 6200 (for "otitis media, suppurative, 
chronic), a maximum 10 percent rating was assigned during the 
continuance of the suppurative process. 38 C.F.R. § 4.87a, DC 
6200 (1998).  Under the "new" DC 6200 (for "chronic 
suppurative otitis media, mastoiditis, or cholesteatoma), a 
maximum 10 percent rating may be assigned during suppuration, 
or with aural polyps.  See 64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).  

In a January 1997 VA ear examination report, the veteran 
reported recurrent severe infections of his external canals 
in service, which had worsened over the years in spite of all 
therapy.  He complained that his ear canal itched almost 
constantly and when tenderness occurred, he was advised to 
use antibiotic steroid ear drops to try to abort an acute 
infection.  In spite of this, he had had recurrent infections 
and received multiple treatments.  At the time of the 
physical examination, the auricles were normal and there were 
no fissuring in the post-auricular area, although the 
examiner noted that this had occurred in the past.  The 
external canal was lined with crusted desquamated debris, 
bilaterally.  There was no active infection present or 
granulations.  The canals were patent and otherwise appeared 
uninfected.  The tympanic membrane, tympanum, and mastoid 
were normal.  There was active disease present in the form of 
chronic external eczematous otitis.  There was no infection 
of the middle or inner ear noted.  The final diagnoses 
included chronic eczematous external otitis, and frequent 
acute bacterial and fungal external otitis secondary to 
eczematous external otitis.

Outpatient treatment records show on-going treatment for 
chronic otitis externa.  Specifically, in May 1997, he was 
treated for dermatitis of the external auditory canal (EAC) 
with Cortisporin and instructed to use mineral oil to his ear 
biweekly.  He was treated again in June 1997, August 1997, 
October 1997, and November 1997.

At a personal hearing in May 1997, the veteran testified that 
he had problems with ear infections in service and continued 
to have problems today.  Medications included Cortisporin and 
octidrops but his ears are never cured.  He related that he 
had hearing loss but could not use hearing aids because the 
canals were so irritated.  He reflected that his ear 
infections flare-up once or twice a month, which would 
require medication to ease it.  Sometimes he would have 
drainage on the pillow and he had a special shampoo for 
itching.  He also noted that he had itching on his legs, 
feet, toes, stomach, and fingers.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, No. 95-1082 (U.S. Vet. App. June 23, 1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  Considering the factors 
as enumerated in the applicable rating criteria, which is the 
most probative evidence in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a higher than 10 percent 
rating for the veteran's otomycosis is warranted.  

The record clearly establishes that the veteran has 
experienced recurrent episodes of bacterial and fungal 
infections of his external ear canal which have required 
frequent and prolonged treatment.  However, and 
significantly, the veteran is currently receiving the highest 
rating for an infectious or fungal disease of the ear 
available under both the old and the new schedular criteria.  
Therefore, despite frequent and prolonged treatment, a 
greater than 10 percent disability rating is not available 
under any of the relevant diagnostic codes regardless of the 
severity of the ear disease disability.  While the Board 
regrets that a more favorable outcome is not warranted, there 
is simply no basis under the regulations for a higher 
disability evaluation.

Finally, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
However, neither frequent hospitalization nor marked 
interference with employment, beyond that contemplated in the 
regular schedular provisions, due to the veteran's service-
connected ear disease disability is demonstrated.  
Accordingly, the Board concludes that an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  


ORDER

Entitlement to an increased evaluation for bilateral 
otomycosis, currently evaluated at 10 percent disabling, is 
denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  During the pendency of the 
veteran's appeal, the United States Court of Appeals for the 
Federal Circuit overturned the test for new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that the now-current standard for the 
submission of new and material evidence was not in effect at 
the time of the original RO decision.  As such, due process 
requires that the case be remanded for consideration and 
readjudication by the RO under the guidance provided in 
Hodge.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran and the service 
representative should be advised that 
while the case is on remand status, the 
veteran is free to submit additional 
evidence and argument.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The RO should allow a reasonable 
time, but within a definite timeframe, 
for the submission of such additional 
evidence and argument, unless need for 
more time is shown or requested by the 
veteran or his representative.

2.  Thereafter, and upon the RO's receipt 
of any additional information or an 
indication from the veteran and his 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a bilateral hearing loss 
disability with reference to the current 
standard for the submission of new and 
material evidence as outlined in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), and 
38 C.F.R. § 3.156 (1998).  In the event 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


	(CONTINUED ON NEXT PAGE)


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeal

 

